Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received November 16th, 2021.  Claims 1, 19, and 33 have been amended.  Claims 8-18 and 20-21 have been canceled.  Claims 1-7, 19, and 22-33 have been entered and are presented for examination. 
Response to Arguments
Applicant’s arguments, filed September 14th, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 19, 22, 25-26, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hanks (US 2009/0116489) in view of Chandra et al. (US 2013/0166813) in view of Huang et al. (US 2012/0311072).
Regarding claims 1, 19, 33, Hanks discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to queue an out-of-order packet received on a multi-link group (see Figures 1-2 [multiple link; out-of-order messages are stored in the message storage]), the method comprises: receiving a packet on a link of the multi-link group of a network element, where the packet is part of a data flow of sequenced packets (see Figures 1-2 and paragraph 0002 [broadband traffic flow received on multiple channels/links]); retrieving a packet sequence number from the packet (paragraph 0005 [examining sequencing information in an arriving packet]), comparing the packet sequence number with the largest transmitted sequence number for this data flow (paragraph 0005 [arriving message packet to determine whether it matches the next expected message packet number; comparing]), transmitting the packet if the packet is a next packet in the data flow (see Figure 2 [sequenced messages are sent to the Tx Queue and the transmitter]), and queuing the packet if the packet is out-of-order (paragraph 0007 [If the new message contains a sequence number which is greater than the next expected message number then it has arrived out-of-order and message re-sequencer 15 places it into Message Storage buffer 17 as an Out-of-order Message]).
Hank does not explicitly disclose determining whether the packet is associated with a route advertised as re-orderable based on a next hop for the packet determined from characteristic of the packet; in response to the route being advertised as re-orderable.
However, Chandra et al. discloses the multi-protocol interconnect architecture may be connection-oriented such that a path is configured end-to-end before data transfer takes place. The path may traverse one or more links through the multi-protocol switching fabric, and each hop, the path may be assigned a locally unique identifier that may be carried in the header of all the packets that are associated with the path (paragraph 0053).  Packets belonging to the path may not be reordered within the multi-protocol switching fabric. Buffer allocation (flow control) and Quality of Service may be implemented on a per-path basis (paragraph 0053).  Figure 20-22 shows the next hop of paths P1 and P2 and shows P2 is not associated with a buffer allocation and cannot be reordered. The receiver may advertise the entire buffer path as available buffers for every path (paragraph 0089).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize that a packet can be determined to be part of re-orderable route based on based on the next hop information in the packet (i.e., the path identifier in the header).  The motivation for this is to send the packet straight through to the next hop or allow the packets to be re-ordered based on whether there is a buffer associated with the path.
The references as combined above do not explicitly disclose a plurality of characteristics of the packet to determine the next hop.
However, Huang et al. discloses a number of inputs can be used to determine a next hop (paragraph 0046) wherein such a feature is also well known in the art.

The references as combined above do not explicitly disclose in response to the next hop route not being advertised as re-orderable, transmitting the packet without queuing the packet.
However, the feature becomes obvious in light of Chandra et al. which shows in Figure 22, the Mixed Buffer Allocation does not have an allocation for Path 2. Therefore, it would have been obvious to one of ordinary skill in the art to recognize the packets associated with Path 2 would not be buffered and only forwarded, if possible.
	Regarding claims 2, 25, Hank further discloses wherein the packet is the next packet in the data flow if the packet sequence number is one greater than the largest transmitted sequence number (paragraph 0005 [arriving message packet to determine whether it matches the next expected message packet number]).
	Regarding claims 3, 26, Hank further discloses wherein the packet is out-of- order if the packet sequence number is two or more greater than the largest transmitted sequence number (paragraph 0007 [If the new message contains a sequence number which is greater than the next expected message number then it has arrived out-of-order and message re-sequencer 15 places it into Message Storage buffer 17 as an Out-of-order Message]).
	Regarding claims 22, 31, Hanks further discloses wherein a route advertised as re-orderable is a route to a destination that is associated with a queue to store an out-of-order packet (see Figures 1-2).

Claims 4-6, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanks (US 2009/0116489) in view of Chandra et al. (US 2013/0166813) in view of Huang et al. (US 2012/0311072) as applied to the claims above, and further in view of Tavares et al. (US 2010/0172356).

However, Tavares et al. discloses determining whether the data packet is out-of-order wherein the sequence number of the TCP data packet is past an expected sequence number and if the sequence number is past, transmitting the data packet from the gateway (see Figure 5 and paragraphs 0080, 0084, 0086).
Tavares et al. shows it is a known feature in the art to forward a data packet with a past sequence number since the data packet is a retransmitted packet wherein such a feature would only require ordinary skill of one in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Tavares et al. into the system of the references as combined above.  The method of Tavares et al. can be implemented by enabling the transceiver 4 to handle TCP packets which provides reliability.  The motivation for this is to ensure packets are sent to the destination.
Regarding claims 5, 28, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein the data flow is a Transmission Control Protocol (TCP) session.
However, Tavares et al. discloses determining whether the data packet is out-of-order wherein the sequence number of the TCP data packet is past an expected sequence number and if the sequence number is past, transmitting the data packet from the gateway (see Figure 5 and paragraphs 0080, 0084, 0086).
Tavares et al. shows it is a known feature in the art to forward a data packet with a past sequence number since the data packet is a retransmitted packet wherein such a feature would only require ordinary skill of one in the art.

	Regarding claims 6, 29, the combination of Hank, Chandra et al. in view of Tavares et al. further disclose wherein the packet is a TCP packet (see Figure 5 and paragraphs 0080, 0084, 0086 [TCP packet, Tavares et al.]).

Claims 7, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanks (US 2009/0116489) in view of Chandra et al. (US 2013/0166813) in view of Huang et al. (US 2012/0311072) as applied to the claims above, and further in view of Roitshtein et al. (US 2012/0134266).
Regarding claims 7, 30, Hanks disclose the system relate to a communications network (paragraph 0002) and a network device (paragraph 0028), but the references as combined above do not explicitly disclose wherein the multi-link group is an Equal Cost Multi-Path (ECMP) group.
However, Roitshtein et al. discloses when a network switch has multiple ports it can receive/transmit on and has equally attractive routing choices to a network switch, the routing technique is typically referred to as equal-cost multi-path (ECMP) routing wherein a hashing is used to determine which path/port to use (paragraph 0005).
	Roitshtein et al. shows it is a known feature in the art to have a network element with multiple ECMPs wherein determining which path/port to use is based on a hashing function of the data packet wherein such a feature would only require ordinary skill of one in the art. 
	It would have been obvious to of ordinary skill in the art at the time the invention was filed to implement the method of Roitshtein et al. into the system of the references as combined above.  The method of Roitshtein et al. can be implemented by enabling the network element to use ECMP to send .

Claims 23-24, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanks (US 2009/0116489) in view of Chandra et al. (US 2013/0166813) in view of Huang et al. (US 2012/0311072) as applied to the claims above, and further in view Patel et al. (US 2017/0034060).
Regarding claims 23-24, 32, the references as combined above disclose all the recited subject matter in claims 1, 19, but do not explicitly disclose wherein examining the packet further comprises: flush the queue when a timer associated with the queued packet expires.
However, Patel et al. discloses flushing a buffer based on the RTT (paragraph 0021).
Patel et al. shows it is a known feature to flush or remove a packet from a queue based on the RTT wherein such a feature would only require ordinary skill of one in the art.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Patel et al. into the system of the references as combined above.  The method of Patel et al. can be implemented by enabling the network element to discard packets based on an expiration of an RTT.  The motivation for this is to control the queue fullness level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465